

	

		II

		109th CONGRESS

		2d Session

		S. 2327

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2006

			Mr. Allen (for himself,

			 Mr. Kerry, Mr.

			 Sununu, and Mrs. Boxer)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To require the FCC to issue a final order regarding white

		  spaces.

	

	

		1.Short titleThis Act may be cited as the Wireless

			 Innovation Act of 2006 or the Winn Act.

		2.White Spaces

			(a)Completion of

			 orderNot later than 180 days

			 after the date of enactment of this Act, the Federal Communications Commission

			 shall complete its proceeding and issue a final order regarding white space in

			 the matter of Unlicensed Operation in the TV Broadcast Bands, ET Docket No.

			 04–186.

			(b)ConditionsIn completing the requirement described in

			 subsection (a), the Federal Communications Commission shall in such final

			 order—

				(1)permit

			 unlicensed, non-exclusive use of unassigned, non-licensed television broadcast

			 channels between 54 MHz and 698 MHz;

				(2)establish

			 technical guidelines and requirements for the offering of unlicensed service in

			 such band to protect incumbent licensed services and licensees from harmful

			 interference; and

				(3)require

			 unlicensed devices operating in such band to comply with existing certification

			 processes.

				

